               Case 1:15-cr-00537-VEC Document 1473 Filed 02/26/20 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007

                                                            February 26, 2020
       BY ECF AND EMAIL
       Honorable Valerie E. Caproni                                               USDC SDNY
       United States District Court                                               DOCUMENT
       Southern District of New York                                              ELECTRONICALLY FILED
       40 Foley Square                                                            DOC #:
       New York, New York 10007                                                   DATE FILED: 02/26/2020

                      Re:    United States v. Conyers et al., 15 Cr. 537 (VEC)

       Dear Judge Caproni:
                                                                                   MEMO ENDORSED
               Pursuant to this Court’s Order of February 20, 2020 (Dkt. 1470) concerning defendants
       Wendell Belle, Jason Moye and Kerry Vanderpool, the Government respectfully requests that the
       status conference contemplated by that Order be scheduled for March 3, 2020 (either in the
       morning or at or after 3:00PM that day). The defense attorneys representing Belle and Vanderpool
       (Jeffrey Pittell, Esq. and Samuel Braverman, Esq., respectively) have confirmed their availability
       to appear before the Court at those times. The Government has made several attempts to contact
       Moye’s attorney (Byran Konoski, Esq.) to inquire as to his availability at those times, and has not
       received a response. As for the defendants themselves, Belle and Moye have been transferred to
       the Metropolitan Detention Center in Brooklyn and thus are available to be produced to Your
       Honor’s courtroom at those times, and the Court has previously ruled that Vanderpool’s attorney
       can appear on his behalf without Vanderpool (who is still in a federal prison).

                                                    Respectfully submitted,
The status conference scheduled for
                                                    GEOFFREY S. BERMAN
February 28, 2020, is adjourned to
                                                    United States Attorney for the
March 3, 2020, at 11:00 A.M.                        Southern District of New York
Application GRANTED.
                                             By:       /s/                         __
                                                    Samson Enzer
SO ORDERED.           Date: 02/26/2020
                                                    Gina M. Castellano
                                                    Andrew C. Adams
                                                    Assistant United States Attorneys
                                                    (212) 637-2342 / -2224/ -2340
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                       Cc:     Jeffrey Pittell, Esq.
                                                           Bryan Konoski, Esq.
                                                           Samuel Braverman, Esq.
                                                           All other counsel of record
